Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 13 August 2021 claims 1 and 6 are amended and claims 15 and 16 are added.  Claims 1-9 and 15-16  are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 13 August 2021 the rejections under 35 USC 112 are obviated.  The art rejections are maintained.  New rejections are presented for the new claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5181969 A (hereinafter “Komatsubara”), in view of L Chen, Flattening, Leveling, Slitting, and Shearing of Coiled Product,  ASM Handbook, Volume 14B: Metalworking: Sheet Forming, p46-56 (2006) (hereinafter “Chen”), and further in view of Jack Bray, Aluminum Mill and Engineered Wrought Products, ASM .  
Regarding claim 1, Komatsubara teaches a rolled aluminum alloy for superplastic forming and the method of making it (see title, abstract, or Summary of the Invention).  The rolled product of the prior art is a “flat product.”   Komatsubara teaches that the alloy has a broad composition overlapping the claimed composition (see col 2).  Komatsubara teaches the function of each of the alloying elements in the aluminum (see cols. 3-6).   Komatsubara further teaches specific examples of inventive alloys, such as Example alloy No. 6 (see EXAMPLE and Table 1).  The composition of the prior art is compared with the claim in the chart below (all values in mass % except where other units are specified). 
Element
Claim 1
Komatsubara broad alloy
Komatsubara alloy no 6
Si
Fe
Cu
Mn
Mg
Cr
Zn
Ti
Na
Unavoidable impurities

Al
0.03-0.1
≤0.4
≤0.1
0.5-1.0
5.2-5.5
0.05-0.25
≤0.25
≤0.20
≤2 ppm
≤0.05 individually, ≤0.15 total
balance
<0.1
<0.2
Up to 0.5 (optional)
0.3-1.5
2-8
0.05-0.3 (optional)
Up to 0.5 (optional)
0.005-0.15
--
(no number)

balance
0.06
0.07
--
1.01
5.2
--
--
0.01
--
--

balance


prima facie obvious to the skilled artisan.  Applicant is directed to MPEP 2144.04 VII.  
Komatsubara is silent as to Na content in the alloy.  With the exception of Na, the broad alloy composition of Komatsubara overlaps the claimed compositional ranges, establishing a prima facie case of obviousness.  Applicant is directed to MPEP 2144.05.   
Additionally, Alloy composition 6 of Komatsubara differs from the claim composition in the following ways:  Mn value of 1.01 is outside the range of 0.5-1.0; no Cr is added; no amount of Na is measured.  
Regarding the Mn content, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In alloy no. 6, the amount of Mn of 1.01% is considered close enough to the claim range of 0.5-1.0 that the skilled artisan would have expected the Mn to provide the same function to the alloy.  Alternatively, Komatsubara teaches the same utility over an overlapping range of Mn.  It would have been obvious to the skilled artisan to have altered the Mn content of Alloy 6 by lowering the Mn amount through a routine investigation of the invention of Komatsubara, because Komatsubara teaches the same utility over the entire range.  
Regarding the Cr amount, Komatsubara teaches that Cr may be optionally added in an amount of 0.05-0.3% (see col. 5), overlapping the claimed range.  Komatsubara teaches that such an addition prevents grains from coarsening during the superplastic forming (col. 5).  It would have been obvious to one of ordinary skill in the art to have altered the Cr content of Alloy 6 by adding an amount of Cr in the 
Regarding the Na content, Komatsubara does not specify what the amount of this impurity is.  Komatsubara is silent as to whether the alloy contains more than 2 ppm or less than 2 ppm of Na.  
Bray teaches about aluminum mill and engineered wrought products (see title).  Bray teaches that the rolled products are included (first paragraph).  Bray teaches the general effects of alloying elements on the aluminum products (see p. 44-p. 46).  Bray teaches that the presence of sodium on the order of one thousandth of one percent (equivalent to 10 ppm) can result in a total failure during ingot breakdown for Al-Mg alloys (see Impurity Effects on p. 44).    
It would have been obvious to one of ordinary skill in the art at time of invention to have practiced the invention of Komatsubara, and to have limited the sodium as much as possible, because Bray teaches that sodium on the order of 10 ppm can cause complete failure during ingot breakdown.  
Komatsubara teaches that the method of making aluminum for superplastic forming includes the steps of melting, casting, hot rolling, and cold rolling (see col. 3).  Komatsubara teaches that the example alloys are cast, hot rolled to 6 mm and cold rolled to 2 mm (see EXAMPLES).  Thus, Komatsubara envisions hot rolling to hot strip and cold rolling to cold strip. Komatsubara teaches that the strip is optionally continuously annealed (see cols. 7-8 and Example). 
Komatsubara is silent as to leveling.  Komatsubara does not describe any flattening procedures. 
Chen teaches that mills typically form aluminum flat products in the form of coils (See . 46).  Chen teaches that leveling is used to flatten the aluminum and correct shape defects after this (see Flattening and Leveling on p. 46 and Levelers on p. 48).  
It would have been obvious to one of ordinary skill in the art at time of invention to have practiced the invention of Komatsubara, and to have applied leveling as taught by Chen, in order to correct shape defects and flatten coiled product, as taught by Chen (cited above).  

Regarding claim 3, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In alloy no. 6, the amount of Mn of 1.01% is considered close enough to the claim range of 0.5-1.0 that the skilled artisan would have expected the Mn to provide the same function to the alloy.  Alternatively, Komatsubara teaches the same utility over an overlapping range of Mn.  It would have been obvious to the skilled artisan to have altered the Mn content of Alloy 6 by lowering the Mn amount through a routine investigation of the invention of Komatsubara, because Komatsubara teaches the same utility over the entire range.  
Regarding claim 4, alloy 6 of Komatsubara is not described as including Zn (Table 1), thus the amount of Zn is believed to meet the claim.
Regarding claim 5, alloy 6 of Komatsubara is not described as including Li (Table 1), thus the amount of Li is believed to meet the claim.
Regarding claim 6, Alloy 6 of Komatsubara includes both of Mn and Ti.  Komatsubara describes forming an aluminum alloy by  melting (see col. 3).  Komatsubara is silent as to what order the elements of the composition are added.  
In the absence of new or unexpected results, the sequence of adding the elements is considered obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).  In this case, Komatsubara teaches a method to form an aluminum for superplastic forming much like applicant’s method, and so no new or unexpected results are apparent.  
 Regarding claim 7, Komatsubara does not teach cold rolling as claimed. Komatsubara teaches hot rolling to 6 mm and cold rolling to 2 mm (see Example), or 66%.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  The 
Regarding claim 8, Chen teaches that the continuous product may be cut to length as needed (i.e., cut into sheets) and stacked (see pp. 54-55).  Chen discloses that the leveling and cutting are done without an intermediate coiling (see Fig. 36).  It would have been obvious to one of ordinary skill in the art at time of invention to have used the cutting line taught by Chen with the invention of Komatsubara, as the combination of known elements in the art according to known methods to yield predictable results.  
Regarding claim 9, Chen does not describe a leveler with work roll size as claimed.  However, Chen discloses that the size of the roll affects the ability for handling different thicknesses of strip (see p. 48, first col).  Chen teaches that it is known to include cassettes of rollers with different sizes, or clusters of rolls with different sizes, in order to adjust to different thicknesses of the work (see p. 48, second col).  This the roll thickness is a results-effective variable for straightening based upon the thickness of the strip, and would have been optimized by the skilled artisan through routine experimentation.  Applicant is directed to MPEP 2144.05.  
Regarding claim 15, Komatsubara teaches a rolled aluminum alloy for superplastic forming and the method of making it (see title, abstract, or Summary of the Invention).  
Regarding claim 15, Komatsubara teaches that Cr may be added to the alloy (see col. 5).  It would have been obvious to one of ordinary skill in the art to have further added Cr because Komatsubara teaches that this addition prevents coarsening of grains during superplastic forming (See col. 5).  
Regarding wherein Cr, Mn, and Ti are added separately, in the absence of new or unexpected results, the sequence of adding the elements is considered obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. .  

Response to Arguments
Applicant's arguments filed 13 August 2021 have been fully considered but they are not persuasive.
Applicant argues that the restriction requirement is improper.  Specifically applicant argues that since a specific 5000 series alloy is claimed, then the method cannot actually be used to make another and materially different alloy, and the inventions are not independent and distinct.  This argument is carefully considered, but it is not persuasive.  The enumerated steps of the aluminum making process of claim 1 are not peculiar to the specific composition.  They would work with any 5000-series composition.  Applicant has not rebutted this position, merely stating that the since the method names a particular alloy, no other alloy could ever be used in the method.  Similarly applicant argues that bemuse the product claim recites the method, it could not be made by another method.  
Applicant’s argument assumes effectively that no restriction between proeduct and process as described by MPEP 806.05 (f) is ever proper.  Additionally, MPEP 806.05(f) contradicts applicant’s position in no uncertain terms:  “A product defined by the process by which it can be made is still a product claim (In re Bridgeford, 357 F.2d 679, 149 USPQ 55 (CCPA 1966)) and can be restricted from the process if the examiner can demonstrate that the product as claimed can be made by another materially different process; defining the product in terms of a process by which it is made is nothing more than a permissible technique that applicant may use to define the invention.”
  For these reasons, applicant’s argument lacks persuasive merit.    The restriction requirement is made final.  Claims 10-14 stand withdrawn.  

The terms "comprising," "having," "including," and "containing" are to be construed as 
open-ended terms (i.e., meaning "including, but not limited to,") unless 
otherwise noted.

In his case, the description of limiting impurities is not a notation of closed transitional language.  Applicant’s specification completely undermines what applicant argues at page 7.   For this reason, applicant’s argument lacks persuasive merit.  A broadest reasonable interpretation of the claims is that the composition is open.  MPEP 2111. 
	Applicant further goes on to argue that Komatsubara uses the language “consisting essentially of” and thus this would have rendered the composition not overlapping.  However, as established, a broadest reasonable interpretation of applicant’s claim is that the composition is open.  For this reason applicant’s arguments lack persuasive merit.  
When all of the evidence is considered as a whole, evidence of obviousness outweighs evidence of nonobviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734